Judgment, Supreme Court, New York County (Shirley Fingerhood, J., and a jury), entered May 16, 1991, which, insofar as appealed from, is in favor of plaintiff Pantages and against defendant Andrea Motel Corp. in the amount of $1.5 million for past pain and suffering and $375,000 for future pain and suffering after reduction for defendant’s 50% proportionate share of liability as found by the jury, unanimously affirmed, with costs.
Upon review of the record, we find no infirmity in the jury’s verdict against defendant motel, there being evidence which, fairly construed, shows that plaintiff was brutally raped, sodomized and assaulted by three men, that some of these acts occurred in a room rented for a "short-stay” at defendant motel, and that plaintiff was unable to walk and was carried into the motel room by her assailants in full view of the clerk on duty. Such evidence was sufficient to support a finding that defendant breached its duty of reasonable care to persons lawfully on its premises. While defendant does not have a duty to protect the public in general against criminal acts, certainly it has a duty to prevent its premises from being used for the commission of a crime committed upon one of its guests, and, toward that end, it was incumbent upon defendant to question the motel registrants and refuse them a room, if necessary.
The court did not err in refusing to apportion liability among the three criminal perpetrators (CPLR 1602 [5]).
*274We have considered the remaining arguments and find them to be without merit. [As amended by order entered Dec. 28, 1992.] Concur—Milonas, J. P., Rosenberger, Ross and Asch, JJ.